Citation Nr: 1717134	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-06 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical expenses incurred in connection with private treatment from December 14, 2012, to December 17, 2012.

2.  Entitlement to reimbursement for unauthorized medical expenses incurred in connection with private treatment from December 18, 2012, to January 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1945 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2013 decision of the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.

In September 2015, this matter was remanded for additional development.

In this decision, the Board is granting payment or reimbursement for unauthorized medical expenses not covered by the Veteran's insurance, for the period from December 14th to December 17th, 2012, as discussed below.  The remaining time period requires additional development, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From December 14th to December 17th, 2012, the emergent nature of the Veteran's condition was continuing.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of medical expenses for December 14 to December 17, 2012, are met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. § 17.1005(b) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement for non-VA emergency medical services for nonservice-connected disorders for Veterans is available under certain conditions.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2016).  The substantive conditions for payment or reimbursement are: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) a VA or other Federal facility was not feasibly available; (d) at the time of the treatment, the veteran was enrolled in the VA health care system and had received services in the preceding 24-month period; (e) the veteran is financially liable to the provider for the treatment; (f) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment; (g) in the case of work-related accidents, the veteran has exhausted all other claims and remedies for such reimbursement; and, (h) the veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. §17.1002. 

The Veteran is not service-connected for any disabilities, therefore the provisions of 38 U.S.C.A. § 1728 - regarding treatment at a non-VA hospital for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, any disability if the veteran has total disability resulting from a service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31, which requires service-connection - do not apply.  See 38 U.S.C.A. §§ 1728, 3102 (West 2014); 38 C.F.R. §§ 17.120, 17.47(i) (2016).

His claim regarding the time period starting from December 14, 2012, was denied because it had not been authorized by a VA facility and because he had been found to be "stable," such that he could be transferred.  His daughter argues that VA was initially contacted at the start of the emergency, and advised that the Veteran be transferred to the private hospital for this initial emergency treatment, because they did not have the ability to provide the level of care that he needed.  She argues that once he was transferred out of intensive care, he developed an infection, causing convulsions, and that he was not stable enough to be transferred to another facility.

The Board notes that the initial emergency treatment that brought the Veteran to the private facility has been found to qualify for reimbursement, and that it is the period starting from December 14, 2012, that is under consideration.  In other words, the underlying incident was found to be an emergency, and he was found to meet the eligibility requirements for treatment at the private facility's emergency room.  Records show that he was transferred from the neuro critical care unit on December 13th to inpatient rehabilitation in that same facility.  

Under 38 C.F.R. § 17.1005(b) (2016), one of the limitations of payment or reimbursement is whether the emergent nature of the treatment had ended.  The current standard is whether the veteran could have been transferred or could have reported to a VA or Federal facility for treatment.  Id.  Here, the Veteran's claim was denied on the basis that the medical records indicated that he was "deemed to be stable" on December 14th, which, the Board also notes, is not the current standard.  See 38 C.F.R. § 17.1005(b) (2011).  However, as the Network Authorization and Payment Center's February 2015 statement of the case (SOC) uses that standard, the Board will do the same.  Further, although the current regulation does not specify stabilization, the Board infers that the current regulation implies that the emergent nature of the treatment ends when the veteran could have been safely transferred to another facility.

In this case, the Board agrees with the Veteran's daughter that he developed a serious infection, causing "severe sepsis" and convulsions, that required emergency and immediate treatment, just as the emergent nature of the underlying initial incident was ending.  The records show that he had these symptoms at least until December 17th, and he was not capable of being safely transferred until that second incident ended.  

The remaining period is remanded for a medical opinion on when the Veteran could have been safely transferred. 
ORDER

Reimbursement for care rendered December 14 to December 17, 2012, is granted.


REMAND

The remaining time frame under consideration requires additional development.

First, the records obtained from the University of Utah do not appear complete.  For example, the December 14, 2012, discharge summary is missing a page.  On remand, make another attempt for a complete copy of the records.

Second, the Veteran's daughter asserts that communications were made with VA to try to coordinate care and in an effort to keep the Veteran's primary treatment provider informed of the situation.  She further asserts that attempts were made to have him placed under his own doctor's care, but that it was not ever achieved, despite her efforts.  On remand, obtain copies of records of communications to the VAMC regarding the Veteran's treatment from November 30, 2012, through January 8, 2013.

Third, a medical opinion must be obtained for an opinion on when the Veteran could have been safely transferred to the nearest VA medical center with the capabilities of providing the treatment that he was then in need of obtaining.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the current authorization is expired, request authorization to obtain the records of treatment from the private facility.  Make arrangements to obtain a complete set of records.  (The Board notes, for example, that the December 14, 2012, discharge summary, currently of record, is missing a page.)

2.  From the Salt Lake City VAMC, obtain records of communications with the private facility and/or with the Veteran's family regarding his treatment at the private facility.  If any of those communications are contained within his VA medical treatment records, obtain his medical treatment records for the time period from December 2012 through January 2013.

3.  Upon receipt of records, forward the file to an appropriate examiner for an opinion on when the emergent nature of the Veteran's health emergency ended and he could have been safely transferred to a VA medical center or facility that was able to provide the level of care that he needed.  

The examiner is advised that he is already found to have required emergency care through December 17th, and that the period starting from December 18, 2012, is to be considered.  The examiner is asked to consider the distance involved and the daughter's statements regarding his condition (including his age, his other medical diagnoses, that he was on IV antibiotics, and that a feeding tube was inserted).

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


